 Case: 1:15-cv-02881 Document #: 378 Filed: 02/14/20 Page 1 of 1 PageID #:24465

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

US Commodity Futures Trading Commission,
et al.
                                                 Plaintiff,
v.                                                            Case No.: 1:15−cv−02881
                                                              Honorable John Robert
                                                              Blakey
Kraft Foods Group, Inc., et al.
                                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, February 14, 2020:

        MINUTE entry before the Honorable John Robert Blakey: Joint oral motion to
stay dispositive motion schedule is granted. The parties are further advised that if the
ongoing settlement negotiations and approval process results in a revised proposed
Consent Order for this Court's review, then the draft order should be submitted to
chambers via the proposed order inbox as soon as possible. Moreover, given the egregious
misconduct by Plaintiff, this Court grants in part Defendants' motions 315 and 316, and
this Court shall issue findings of fact and conclusions of law by separate order. This matter
remains set for a status hearing on 3/26/2020 at 9:45 a.m. in Courtroom 1203. Mailed
notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
